DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office action is in response to the amendment filed October 10, 2021.  Claims 1, 4, 7-9, 14, 17-19, 21, 22, and 24 are amended.  Claim 6 is canceled.  Claims 1-5 and 7-24 are pending and addressed below.
Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7-24 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of parts as claimed in claim 2, including a marker having a distal face that is not parallel with either the first section or the second section of the distal face of the catheter must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2-5, 7-16, and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 2, applicant has amended claim 1 to recite “a second angle within a range from about 75 degrees to about 90 degrees”.  Fig. 31D shows a marker having a distal face angle substantially parallel with the end face of the catheter.  Figs. 40A-B disclose a catheter distal face having the first section and the second section as claimed.  However, there is no disclosure for the combination of parts as currently claimed in claim 2.  Previously, the range of the first angle and the second angle combined to cover about 35 degrees to about 90 degrees between the two ranges, and considering the parallel faces shown in Fig. 31D, one having ordinary skill in the art would understand that a range for the claimed 
Claims 3-5, 7-16, and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as depending from claim 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (“Yang” US 20170239447) in view of Ring et al. (“Ring” US 20150290390).
Regarding claims 1 and 17-20, Yang discloses a neurovascular catheter having an atraumatic navigational tip, comprising:
	(claim 1) an elongate flexible tubular body, having a proximal end, a distal end and a side wall defining a central lumen (3000), a distal zone of the tubular body comprising:
	a tubular inner liner (3014);
	a helical coil surrounding the inner liner and having a distal end (3024);
	a tubular jacket surrounding the helical coil and extending distally beyond the helical coil distal end to terminate in a catheter distal face (3020); and
	a tubular radiopaque marker embedded in the tubular jacket in between the distal end of the coil and the distal face (3040);
	(claim 17) wherein the tubular jacket is formed from at least five discrete axially adjacent tubular segments (3026, 3028, 3030, etc.; see Fig. 34A; [0184-0185]);
	(claim 18) wherein the tubular jacket is formed from at least nine discrete axially adjacent tubular segments ([0185]);
	(claim 19) wherein a difference in durometer between a proximal one of the tubular segments and a distal one of the tubular segments is at least about 20D ([0185]);
	(claim 20) wherein the difference in durometer between a proximal one of the tubular segments and the a distal one of the tubular segments is at least about 30D ([0185]);
	but Yang fails to disclose (claim 1) wherein the catheter distal face comprises a first section that resides on a first plane which crosses a longitudinal axis of the tubular body at a first angle within a range of from about 35 degrees to about 55 degrees, and a second section that resides on a second plane which crosses the longitudinal axis of the tubular body at a second angle within a range from about 75 degree to about 90 degrees.

    PNG
    media_image1.png
    204
    601
    media_image1.png
    Greyscale

	However, Ring discloses having an atraumatic navigation tip, comprising (claim 1) a catheter distal face comprising a first section (see annotated Fig. 8 above) that resides on a first plane which crosses a longitudinal axis of the tubular body at a first angle within the range of from about 35 degrees to about 55 degrees ([0042] discloses the beveled section, or the first section of the distal face, may be at an angle of 45 degrees, but other angles are possible, specifically shallower bevel angles would result is greater resistance to buckling ), and a second section (see annotated Fig. 8 above) that resides on a second plane which crosses the longitudinal axis of the tubular body at a second angle within the range from about 75 degree to about 90 degrees ([0041] discloses the bevel extending only partially, and therefore the remaining section of the distal face remains blunted at an angle at or near 90 degrees as shown in Fig. 8).
	It would have been obvious to one having ordinary skill in the art at the time of the applicant’s effective filing date to combine the catheter distal face as taught by Ring to the neurovascular catheter of Yang because it is more resistant to buckling (Ring, [0041]).  The motivation for the modification would have been to enhance the strength of the catheter when maneuvering through the body in order to minimize the chance of damaging the device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WADE MILES/Primary Examiner, Art Unit 3771